Case 1:15-cv-00419-WES-PAS Document 268 Filed 09/16/19 Page 1 of 1 PageID #: 9742




                         81,7('67$7(6',675,&7&2857
                                          District of Rhode Island

                 &/(5.¶6&(57,),&$7($1'$33(//$7(&29(56+((7
                        $%%5(9,$7('(/(&7521,&5(&25'
                                                 CaseInformation

   Case Caption: Markham Copncepts, Inc, et al                    vs. Hasbro, Inc, et al

   District Court Number: 15-cv-419                         Presiding Judge: Chief Judge Smith

   Notice of Appeal filed by: Plaintiff                     Notice of Appeal document number: ECF #267

   Appeal from: Finding of Fact and Conclusions of Law; Judgment

   Other information:

   Fee status: Paid                                Pro se case:        Yes        No   ✔
   Emergency or requires expedition: No            If yes, reason:

                                                RecordInformation

   Motions Pending            Yes   ✔      No
   If yes, document # ECF # 258, 259, 263, 264, 265


  Other record information:

  Related case(s) on appeal:


                                                   Certification

  I, +DQRUDK7\HU:LWHN, Clerk of the United States District Court for the District of Rhode Island, do certify
  that the following annexed electronic documents constitute the abbreviated record on appeal in the
  above referenced case:




                                                                       +$125$+7<(5:,7(.
                                                                       &OHUNRI&RXUW

  Date: 09/16/2019                                                     /s/ Carrie L. Potter
                                                                       ________________________________
                                                                       Deputy Clerk
